Citation Nr: 0505927	
Decision Date: 03/03/05    Archive Date: 03/15/05	

DOCKET NO.  02-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1966 to October 1968, appealed that decision to the VA, and 
the case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have been diagnosed as having 
PTSD.

3.  Hypertension was not manifest during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to the veteran's service-
connected diabetes mellitus.

4.  Hyperlipidemia was not manifested in service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

3.  Hyperlipidemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2002 
rating decision in this case, as well as the Statement of the 
Case and the Supplemental Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, a letter to 
the veteran dated in July 2002 specifically notified the 
veteran of the substance of the VCAA, including the evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and the VA in obtaining 
that evidence.  The Board would observe that the July 2002 
letter was provided to the veteran prior to the initial 
unfavorable decision in this case consistent with the timing 
requirements of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As such, the Board finds that the 
notification requirements of the VCAA have been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records are associated 
with the claims file as are VA medical records identified by 
the veteran.  The veteran has been afforded VA examinations 
to answer the medical questions presented in this case, and 
the Board obtained an medical opinion from the Veterans 
Health Administration (VHA) in order to answer the medical 
question first presented on appeal to the Board in connection 
with the veteran's claim for service connection for 
hypertension.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's appeal.  Indeed, in a statement from the veteran 
dated in July 2002, he stated that all of his medical records 
were located at a VA Medical Center (VAMC) and that he had no 
additional information to add.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Accordingly, the case is ready for appellate review.

The veteran essentially contends that PTSD, hypertension and 
high cholesterol are related to his period of active service.  
The veteran's representative points out that the veteran 
served in the Republic of Vietnam and sustained combat wounds 
with the issuance of a Purple Heart.  The representative 
concedes that although the record failed to diagnose PTSD, it 
was their contention that a diagnosis of depression loosely 
approximates the findings analogous to PTSD.  With respect to 
the claim for service connection for hypertension, it is 
contended that hypertension is directly related to the 
veteran's diabetes mellitus.  Due consideration was also 
requested for the veteran's claim for service connection for 
hyperlipidemia.  Therefore, a favorable decision with respect 
to the claims of service connection for PTSD, hypertension 
and hyperlipidemia is requested.

Under applicable law, service connection will be granted if 
it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain chronic diseases, such as hypertension, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Service connection for PTSD requires 
a medical diagnosis of the disorder; credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and a link, as established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary, depending upon whether or not the veteran engaged in 
"combat with the enemy" as established by official records, 
including recognized military combat citations or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence, 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996) ; West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).


PTSD

The veteran's service medical records contain no evidence of 
any psychiatric complaints, diagnosis or treatment.  The 
veteran's DD Form 214 shows that the veteran served in 
Vietnam and that decorations and awards received by the 
veteran included a Purple Heart.  To the extent that the 
veteran contends that PTSD is the result of combat service in 
Vietnam, the veteran's statements are accepted as conclusive 
evidence of the stressor's occurrence.

However, the record before the Board does not contain any 
diagnosis of PTSD.  A review of VA outpatient treatment 
records dated between 1999 and 2003 do not reflect that the 
veteran had been diagnosed as having PTSD.  The veteran 
acknowledged as much in July 2003 when he contacted the RO to 
cancel the hearing he had previously requested and indicated 
at that time that he was attempting to secure treatment that 
confirms a diagnosis of PTSD.  In order to assist the 
veteran, the RO afforded the veteran a VA examination in July 
2003.  Unfortunately, following the examination and a review 
of all available records, including the veteran's claims 
file, the examiner stated that the veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.  The examiner 
acknowledged that the veteran had been exposed to a traumatic 
event in a combat zone, and that he had been injured during 
service and received a Purple Heart.  Nevertheless, the 
examiner concluded that it appeared the veteran had a current 
diagnosis of depression, not otherwise specified, and that 
the diagnosis of depression was unrelated to the veteran's 
active service.  

Based on this evidence, the Board finds that service 
connection for PTSD is not warranted.  While the veteran's 
representative has suggested that service connection for PTSD 
is warranted, even in the absence of a diagnosis of PTSD, 
apparently based on the similarity of the symptomatology 
between the diagnosis of depression and PTSD, the fact 
remains that not only does the record contain no diagnosis of 
PTSD, but the examiner who performed the July 2003 VA 
examination specifically excluded the diagnosis following the 
examination.  In the absence of a current diagnosis of PTSD, 
service connection cannot be established.  


Hypertension

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hypertension.  
Similarly, there is no medical evidence that shows that 
hypertension was manifested within one year of the veteran's 
October 1968 separation from service.  The earliest medical 
evidence reflective of hypertension is apparently contained 
in a July 1999 VA outpatient treatment record that records a 
past medical history of intermittent elevated blood 
pressures.  That record also contained an assessment of 
elevated blood pressure, and subsequently dated medical 
records confirm a diagnosis of hypertension.  Thus, because 
hypertension was not manifest during service, within one year 
of separation from service, and was not shown to be in any 
way related to service, the RO denied the veteran's claim for 
service connection for hypertension.  The Board agrees with 
the RO's adjudication of this claim.  

However, the veteran's representative suggested that the 
veteran's hypertension may be causally or etiologically 
related to his service-connected diabetes mellitus.  This 
contention had not been made before the RO, and the Board 
addressed this contention by obtaining a VHA medical opinion 
in July 2004 to answer that contention.  In a July 2004 
opinion, the VA physician concluded that, based on his review 
of the claims file, he believed that it was unlikely that 
hypertension in this veteran was causally or etiologically 
related to, or aggravated by his service-connected diabetes 
mellitus.  The physician conceded that, although diabetes 
mellitus may be associated with worsening of preexisting 
hypertension or de novo initiation of hypertension in 
individuals, he explained that this typically occurred in the 
setting of diabetic nephropathy.  He concluded that, in the 
absence of renal failure, it was unlikely that the veteran's 
hypertension was due to his diabetes mellitus.  He concluded 
that the veteran suffered from essential hypertension and 
that this disorder was unrelated to his service-connected 
diabetes mellitus.

Therefore, the Board concludes that service connection for 
hypertension is not shown to be warranted.  As indicated 
above, hypertension was not manifested during service or for 
many years following separation from service, and there is no 
medical opinion of record that suggests that the veteran's 
hypertension is causally or etiologically related to his 
diabetes.


Hyperlipidemia

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hyperlipidemia.  While 
VA medical records dated between 1999 and 2003 show the 
veteran did have hyperlipidemia, for example, an assessment 
reported in November 2001 was of hyperlipidemia, there is no 
medical evidence that this laboratory finding was in any way 
related to service.  

While the RO has denied the veteran's claim for service 
connection for hyperlipidemia as a laboratory finding and not 
a disability for which service connection can be established, 
to the extent that this may not be an accurate statement 
given the evolving understanding and treatment of 
hyperlipidemia, the Board would note that hyperlipidemia, or 
a disability manifested by hyperlipidemia, was not manifested 
during service and hyperlipidemia was not shown for decades 
following the veteran's separation from service.  There is 
also no medical opinion of record that suggests that the 
veteran's hyperlipidemia is in any manner related to service. 
Therefore, the Board concludes that service connection for 
hyperlipidemia is not warranted.




ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for hyperlipidemia is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


